DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas Mesiti on December 23, 2021.

The application has been amended as follows: 
1)	In lines 7-8 of claim 1, “is one of the following” has been changed to –include one of the following--.
2)	In lines 10-11 of claim 10, “is one of the following” has been changed to –include one of the following--.
3)	In lines 11-12 of claim 19, “is one of the following” has been changed to –include one of the following--.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1, 3-10 and 12-19 are allowed.



Claims 3-9 are allowed because they depend on claim 1. 

Claim 10 is allowed for substantially the same rationale as applied to claim 1. 

Claims 12-18 are allowed because they depend on claim 10. 

Claims 19 is allowed for substantially the same rationale as applied to claim 1. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shi et al. (US PGPub 2020/0371662) discloses a report point output control method (fig. 1).
Liu et al. (US PGPub 2013/0328790) discloses a method of a touch device detecting a touch point (fig. 3). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693